Name: Commission Regulation (EEC) No 2239/91 of 26 July 1991 on transitional measures applicable in the hops sector after the unification of Germany
 Type: Regulation
 Subject Matter: food technology;  plant product;  international security;  political geography
 Date Published: nan

 No L 204/14 Official Journal of the European Communities 27 . 7. 91 COMMISSION REGULATION (EEC) No 2239/91 of 26 July 1991 on transitional measures applicable in the hops sector after the unification of Germany whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3577/90 of 4 December 1990 on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community ('), and in particular Article 3 thereof, Whereas Article 1 (3) of Council Regulation (EEC) No 1784/77 of 19 July 1977 laying down general rules for the certification of hops (2), as last amended by Regula ­ tion (EEC) No 1605/90 (3), provides that certification shall be carried out, in any event, before processing takes place ; Whereas there are hop growing holdings on the territory of the former German Democratic Republic where, due to technical reasons, the process of preparing hops is combined with a first step of processing ; whereas in these cases the technical layout of the equipment used does not allow for certification to take place before processing ; whereas a temporary exemption should be introduced in favour of the hop-growing holdings in question to enable them to make further use of their equipment ; HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the deadlines as set out in Article 1 (3) of Regulation (EEC) No 1784/77, in the case of hops which are grown on the territory of the former German Democratic Republic and which are prepared and processed on the hop-growing holdings specified in the Annex to this Regulation and until 31 December 1992, certification may take place after the hops have been processed into pellets but before any further processing, as long as it can be ensured that the minimum marketing requirements set out in the Annex to Commission Regu ­ lation (EEC) No 890/78 (4) are respected. Certification of hop pellets which have been processed on the said holdings shall take place in the certification centres on the territory of the former German Democratic Republic. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 353, 17. 12. 1990, p. 23. 0 OJ No L 200, 8 . 8 . 1977, p. 1 . 0 OJ No L 149 , 14. 6. 1991 , p. 14 . (4) OJ No L 117, 29 . 4. 1978, p. 43 . 27. 7. 91 Official Journal of the European Communities No L 204/15 ANNEX Holdings on which certification may take place after processing : SAXONY : Borthen Stockhausen Kohren-Sablis SAXONY-ANHALT : Rottmersleben Irrleben Osterweddingen Langenweddingen Oschersleben Harsleben THÃ RINGEN : GroÃ fahner Bad Tennstedt GrÃ ¤fentonna Heringen Nordshausen StrauÃ furt KindelbrÃ ¼ck GroÃ brembach Westerengel GroÃ enehrich Hohenebra